ORDER

PER CURIAM.
Ricardo Culpepper (Appellant) appeals the judgment entered upon a jury verdict convicting him of one count of domestic assault in the second degree, section 565.073, one count of deviate sexual assault, section 566.070, and one count of domestic assault in the third degree, section 565.074. Appellant argues the trial court erred in (1) overruling defense counsel’s motions for judgment of acquittal because there was insufficient evidence to *927support the charge of second-degree domestic assault and (2) overruling defense counsel’s motion for mistrial because members of the jury may have heard a sidebar conversation that was prejudicial to Appellant.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).